Motion for leave to appeal to the Court of Appeals granted. The following questions are certified: (1) Is there a valid exercise of the power of appointment under paragraph 2 and subdivisions (a), (b), (c), (d), (e) and (f) of said paragraph 2 of the fourth clause of the last will and testament of Gertrude Baiter Field, deceased, of one half of the trust fund created under the last will and testament of Jacob P. Baiter, deceased, for the benefit of said Gertrude Baiter Field? (2) Shall the determination of the validity of the remainder gifts under the exercise of such power of appointment be deferred until after the death of Kathryn Field Evans, the life tenant? Present — Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ. [See 269 App. Div. 903.]